Petkbs, J.
It is claimed that the land in dispute was forfeited to the state for non-payment of taxes, and then sold by the state to the demandant. The proceedings creating such forfeiture and sale are to be strictly construed.
By § 46, c. 6, B,. S., the state treasurer was required to publish in certain newspapers a list of the land to be sold, with the amount of the unpaid taxes, interest and costs, on each parcel, three weeks successively within three months before the time of sale.
The only evidence of his compliance with this requirement, is contained in the record of the treasurer’s doings, a copy of which, by § 49 of chapter before named, is mad e prima facie evidence, in any court, of the facts set forth therein. The record declares thus: “ Previous to said sale, and within three months therefrom, 1 caused notice of the time and place of such sale, and lists of said tracts intended for sale, with the amount of such unpaid taxes, interest and cost, on each parcel, to be published three weeks successively, as follows, viz: 1. In the Kennebec Journal, the state paper, a list of all said tracts. 2. In the Ellsworth American, a newspaper printed in the county of Hancock, a list of all said tracts which lie in that county.”
This record asserts that a publication was made of the amount of the unpaid taxes, interest and cost, on each parcel; but does *318not state where published. It states that the lists were published in the newspapers named, and there the statement stops. There is no positive and certain statement that anything else was advertised in them. This is not enough.

Action to stand for trial.

AppletoN, C. J., DioKeesoN, YirgiN and Libbey, JJ., concurred.